Citation Nr: 1430310	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-21 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to May 3, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from February 1964 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation effective from May 3, 2004.  The Veteran perfected an appeal of the effective date.

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with his Virtual VA claims file.  The Board notes that the remainder of the records contained in the Veteran's Virtual VA file as well as the Veterans Benefits Management System electronic file are duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

The Board also notes that the Veteran's appeal originally included the issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  However, in February 2013, the Veteran's representative submitted a statement indicating that he wanted to withdraw his claim for TDIU.  Therefore, the issue is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he was hospitalized at the VA Medical Center in Washington, DC in 1975, 1977, and 1979.  He has contended that he filed a claim for service connection for PTSD during at least one of these periods of hospitalization.  VA Forms 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicate Action) dated in January 1975, September 1977, and December 1979 appear to show that the Veteran was admitted to a VA hospital during those times.  The Veteran has requested that VA attempt to obtain the records of these hospitalizations.

In February 2006, the RO requested all pertinent records from the VA Medical Center in Washington, DC, relevant to the Veteran and dated in January 1975 and September 1977.  The Veteran's correct name, social security number, and birthdate were included.  In a March 2006 response, the VA hospital indicated that there was no record of treatment for the Veteran at that facility.  The hospital indicated that it would conduct another search if there was additional identifying information.

The Board notes that a search of any records pertinent to hospitalization in December 1979 was not conducted, and it is during this period of time that the Veteran asserts that he filed his relevant claim.  This search must be conducted on remand.  While the Veteran demonstrated actual knowledge that records of these hospitalizations were not associated with the claims file, he was never informed that the searches had been conducted, the records were not obtained, and he should submit any records in his possession.  This should also be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake all necessary steps to request and obtain any records pertinent to the Veteran from the VA Medical Center in Washington, DC, for the reported hospitalization that began in December 1979.  These efforts should continue until further efforts would be futile.

If no records are obtained, the Veteran should be informed that records from 1975, 1977 and 1979 hospitalizations have been requested but not obtained, and he should be asked to submit any records in his possession.

2.  The AOJ should also contact the RO in Washington, DC, to determine whether it has any files or records pertinent to the Veteran.  Any attempt to secure such records should be documented in the claims file.

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue on appeal.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond before returning the appeal to the Board.  

No action is required of the Veteran until he is otherwise notified.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



